Citation Nr: 0741004	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a November 2007 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November 2007 Board hearing, the veteran described in-
service incidents of acoustic trauma as a tank gun crewman.  
He contends he has hearing loss as a result of such 
incidents.  See November 2007 Board hearing transcript (Tr.) 
at pp. 3-4.  His DD Form 214 indicates that he was an armor 
crewman.

In a report of a VA examination conducted in April 2005 
(including a June 2005 addendum to the initial report), the 
examiner, after examining the veteran and later reviewing the 
claims file, found that, although the veteran has a current 
hearing loss disability, the veteran's hearing was normal 
bilaterally at the time of separation from service.  As a 
result, she concluded that the veteran's in-service exposure 
to noise as a tank crewman did not cause or contribute to his 
current hearing loss disability.

At the service discharge examination in May 1964, pure tone 
thresholds were reported for the right ear as American 
Standards Associates (ASA) units of 0 decibels at 500 hertz, 
0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 10 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were reported as ASA units of 0 decibels at 500 hertz, 5 
decibels at 1000 hertz, 10 decibels at 2000 hertz, and 20 
decibels at 4000 hertz.  Hearing thresholds at 3000 hertz 
were not measured for either ear.

VA has generally taken administrative notice that 
audiological testing conducted by the service department 
prior to November 1, 1967, were reported as ASA units, rather 
than International Standards Organization (ISO) units.  
Converting the veteran's May 1964 audiological results from 
ASA to ISO units results in the following: Pure tone 
thresholds measured in the right ear are 15 decibels at 500 
hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
and 15 decibels at 4000 hertz.  Pure tone thresholds in the 
left ear are 15 decibels at 500 hertz, 15 decibels at 1000 
hertz, 20 decibels at 2000 hertz, and 25 decibels at 4000 
hertz.  

A review of medical literature indicates a generally accepted 
standard that hearing thresholds of 20 decibels or less 
reflect normal hearing, while hearing thresholds of 25 
decibels or more are indicative of some degree of hearing 
loss.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-
11 (Stephen A. Schroeder et. al. eds., 1988).  This standard 
for whether a hearing loss has occurred is generally accepted 
for hearing thresholds as measured in ISO units.  Thus, the 
Board's lay-understanding of the evidence is that, by the 
standards of medical literature as cited to and acknowledged 
by the Court of Appeals for Veterans Claims in Hensley, the 
veteran does appear to have had some hearing loss, at least 
in the left ear, at discharge from service.  

Also noteworthy is that the threshold values at the May 1964 
discharge audiological examination approached the 20 to 25 
decibel range (after conversion to ISO units) commonly 
defined as a hearing loss at a few frequencies, but were not 
measured at 3000 hertz.

However, the thresholds do not reflect a hearing loss 
disability for VA purposes at the time of discharge from 
service.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran's contentions at his November 2007 Board hearing 
are essentially threefold.  First, he contends that he did 
experience some hearing loss during service.  (Tr. at 3-4.)  
The above discussion would appear to support him in this 
regard.  

Second, he contends that the hearing test done at discharge 
from service was not sufficiently complete to justify a 
finding that he had no hearing loss at that time.  (Tr. at 
14-15.)  On this point, the Board acknowledges that his 
hearing thresholds at 3000 hertz were not measured at 
discharge from service.  

Third, he contends that acoustic trauma may result in hearing 
loss many years later.  He has submitted several articles 
from the Internet in this regard, which, on their face, 
appear to be of significant weight and credibility.  As the 
Board reads these, they do not indicate that the hearing loss 
will first manifest itself many years after the acoustic 
trauma, but they do state that the individual may not notice 
hearing loss from early acoustic trauma until it is 
compounded with additional age-related or cumulative noise-
related hearing loss many years later.  In other words, the 
articles state that early noise-related hearing loss that may 
not be noticeable at the time will be reflected in cumulative 
and noticeable hearing loss that occurs later in life.

The veteran's representative has requested a new VA medical 
opinion as to whether the veteran's hearing loss disability 
is related to service on the basis of these contentions.  
Because the evidence appears to show some hearing loss during 
service, and demonstrates a hearing loss disability later in 
life, the Board finds that a supplemental VA medical opinion 
would be helpful in this case.  See 38 U.S.C.A. § 5103A(d); 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, on remand, the RO should seek to obtain updated 
records of relevant VA treatment and provide the veteran 
updated VCAA notice that complies with recent developments in 
case law.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for hearing loss, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support a claim for service 
connection, the division of responsibility 
between him and VA in obtaining such 
evidence, and specifically requested to 
send any pertinent evidence in his 
possession to VA. The veteran should also 
be provided an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.

The veteran should also be specifically 
requested to identify the name and address 
of any and all providers of medical 
treatment for his hearing loss subsequent 
to service, from whom relevant medical 
records may be available.  An attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for a 
clinician of relevant expertise to provide a 
supplemental medical opinion in this case.  

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's current 
hearing loss disability began during 
service, or was caused or aggravated by any 
incident of service.

In so doing, the clinician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran experienced a 
hearing loss during service, based on 
interpretation of the May 1964 VA 
audiological results after conversion from 
ASA to ISO units (as noted above), and 
taking into consideration the fact that 
hearing thresholds were not measured at 3000 
hertz.

The clinician should also opine as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any current hearing loss 
began during service or was caused or 
aggravated by any incident of service.  

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



